DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered.
In view of the newly found reference, Yamamoto (EP 0 802 159), the indication of allowability of claims 8, 13 and 16 is hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 2 and 4-18 are rejected under 35 U.S.C. 103 as obvious over TAKADA et al (US 5,958,281) in view of YAMAMOTO (EP 0 802 159).
	Claims 1 and 6: In Example 1, Takada teaches a method of making lithium sulfide that is substantially identical to the instant process claim 6, which comprises step 1 which is heating lithium hydroxide monohydrate having an average particle size of 700 to 1200 m, which is well within the claimed range of 150-2000 m, to a reaction 
because the heating dish is stainless steel, it does not affect the composition of the lithium sulfide and thus the impurity is the impurity present in the starting material which is the lithium hydroxide monohydrate. Therefore, it is expected the resulted lithium sulfide contains the same level of impurities as claimed; or alternatively, it would have been obvious to select the purest form of lithium hydroxide monohydrate to arrive at the purest possible lithium sulfide powder which expectedly contains the same level of impurities as claimed. With regards to claim 6, as stated above, the process of Takada oC per hour which is equivalent to 8oC/min. which is well within the claimed range 1 to 100°C per minute.  Thus, it would have been obvious to the PHOSITA to apply the heating rate disclosed in Yamamoto because all other process conditions as well as processing equipment disclosed in Takada are identical to those disclosed in Yamamoto.
 	Claim 2: Takada teaches that the carbon or metallic elements do not remain in the resultant lithium sulfide (col. 3, last paragraph) and thus the “solid electrolyte is completely free from carbon or metallic elements” (Takada, paragraph bridging columns 3 and 4) . In other words, the conversion rate of the powder to sulfidic solid electrolyte is at least 90 wt%. This fact is also recognized by Applicant as disclosed in the instant specification (page 7, first two paragraphs). Therefore, the Li2S powder of Takada is expected to exhibit a conversion rate to sulfidic solid electrolytes of at least 90wt%.
 	Claim 4: Takada process of making lithium sulfide is substantially identical to the process recited in claim 6 as discussed above, and Takada states that the lithium sulfide is “completely free from carbon or metallic elements as an impurity” (Takada, paragraph bridging columns 3 and 4). Accordingly, the metal ionic impurities as recited in the instant claims 3 and 4 are met by the lithium sulfide of Takada. In addition, as far as impurities are concerned, lithium sulfide powders where impurities are “completely free” or present at 0.01 ppm or at 1 ppm are essentially the same because such negligible range of impurities would not affect functions or properties of the powder.
m (instant specification, page 4, 4th paragraph). The lithium sulfide powder of Takada possesses the same average particle size (700-1200 m), the same BET SSA and is made by essentially the same process as that of the claimed invention as discussed in claims 1 and 6 above. Therefore, it is expected that the powder made by Takada process is free-flowing.
 	Claim 7: The reaction in step 1 is 250°C (Takada, col. 5, lines 53-54) which is well within the claimed range of 200-400°C.
	Claim 8:  Yamamoto states that in manufacturing lithium sulfide from lithium hydroxide, a reaction temperature from 300 to 400oC is “better on the achievement of reaction” (Yamamoto, page 2, lines 35-37).
 	Claim 9: Takada teaches changing the inert gas (Ar) to H2S gas in step 2 (Takada, col. 5, lines 54-58) which inherently covers a range from 0 vol% of Ar in 100 vol% of H2S (at the point of complete Ar-to-H2S gas replacement) to 1 vol% of H2S in 99 vol% of Ar (during transitional period).
 	Claims 10-11: Takada reports a flow rate of argon gas in step 1 at 1000 ml/min (column 5, lines 53-54). When argon is replaced with H2S, the flow rate is not explicitly mentioned which indicates that the flow rate remains the same at 1000 ml/min which is equivalent to 60 L/hour, which is well within the claimed range of 1 to 10,000 L/h and 10-1000 L/h. 
	Claim 12: The inert gas is argon (Takada, col. 5, lines 51-55).
oC/hour (Yamamoto, page 3, lines 23-24, which is equivalent to 8oC/min. and is well within the claimed range of 1-1000oC/minute.
	Claim 14: Takada teaches a reaction temperature of step 2 being set at 100 to 450°C (col. 12, lines 28-31 and Table 13), which is well within the claimed range of 20oC to 450°C.
	Claim 15: Takada does not report the particle size and BET SSA of the resulted lithium sulfide; however, because the lithium sulfide is produced by a process substantially identical to the process of the claimed invention as discussed in claims 1, 6, 7, 9-12, and 14 above, the lithium sulfide resulted from Takada process necessarily possesses the average particle size and BET SSA within the claimed range.
	Claim 16:  Yamamoto teaches a heating rate of 500oC/hour (Yamamoto, page 3, lines 23-24), which is equivalent to 8oC/min. and is well within the claimed range of 1-100oC/minute.
 	Claim 17: Takada teaches a reaction temperature of step 2 being set at the same range as the claimed range, which is 200°C and 400°C (Takada, col. 12, lines 28-31, and Table 13, 3rd and 5th rows).
 	Claim 18: Takada teaches changing inert gas (Ar) to H2S gas in step 2 (Takada, col. 5, lines 54-58) which inherently covers a range from 0 vol% of Ar in 100 vol% of H2S (at the point of complete Ar-to-H2S gas replacement) to 1 vol% of H2S in 99 vol% of Ar (during transitional period).
	
Response to Arguments
Applicant argues that the reaction that produces Li2S also produces water which is an “impurity”.  First of all, the water does not remain in the product as stated in Takada, “water generated in the above mentioned chemical formula (1) is removed with the dynamic gaseous sulfur source” (Takada, col.4, lines 41-43) and the argon gas introduced “from beneath the porous plate at a rate of 1000 ml/min to remove water absorbed to the lithium hydroxide and water of crystallization.” (Takada, col. 5, lines 54-56).  More importantly, the instant claims do not preclude water as “impurity”.  The impurities precluded in the claims are metal cations and oxoanions of carbon and sulfur and halides.  Therefore, whether water remains in the product or whether water is deemed an “impurity” is immaterial because water is not recited as the “impurity” element in the instant claims.
The argument with regards to the heating rate is deemed moot in view of the new reference, Yamamoto.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Neither Takada nor Yamamoto teach a flow rate of at least 100 l/h as required in the instant claim 19.  The highest flow rate of the carrying gas (H2S) is taught by Yamamoto at 1250 ml/min (Page 4, Table 1), which is equivalent to 75L/hour.  Yamamoto admonishes against using large granules of LiOH because that would require applying large flow rate of gas (Yamamoto, page 2, lines 52-

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



March 25, 2022